FIXED AND VARIABLE ANNUITY APPLICATION (05/10) Perspective II (VA350NY) PerspectiveL Series(VA210NY) Home Office:Purchase, NY10577 Perspective Advisors II (VA440NY) www.jackson.com First Class Mail:P.O. Box 30313 Customer Care: 800-599-5651 Lansing, MI 48909-7813 Bank or Financial Institution Customer Care: 888-464-7779 Fax: 888-576-8383 Overnight Mail: 1 Corporate Way Hours: 8:00 a.m. to 8:00 p.m. ET Lansing, MI 48951 Email: contactus@jackson.com Broker/Dealer or External Account No. (if applicable) PLEASE PRINT Primary Owner If Owner (and/or Joint Type of Ownership: Individual/Joint Trust Custodian Corporation/Pension Plan Owner) is not a U.S. Citizen Social Security Number or Tax I.D. Number Sex Male Female and/or a U.S.
